I am unable to concur in all that is said in the foregoing opinion or in the result which it reaches.
Chapter 196, Session Laws 1927, as amended by chapter 170, Session Laws 1929, insofar as it authorizes cities to assume liability for deficiencies in special assessment funds arising from failure of owners of property to pay their special assessments, is unconstitutional as applied to special assessment warrants issued prior to July 1, 1923, when chapter 174, Session Laws 1923, amending and re-enacting § 3716, Comp. Laws 1913, became effective. The bonds involved in the instant case recite (see the opinion) the purpose of their issuance and so, on their face, give notice that the funds thereby to be provided were for the payment of deficiencies in special improvement district funds wherein the special assessments, levied and collected on account of the improvements in such districts, were insufficient to pay the principal and interest of the warrants issued for such improvements. Whosoever purchased those bonds was thus put on notice of the purpose of their issuance and was charged with knowledge of the fact that if such warrants had been issued prior to July 1, 1923, the city could not assume responsibility for them because of the prohibition contained in § 185 of the Constitution. It therefore became the duty of the purchaser to inquire as to when those warrants were issued. If he failed to make that inquiry and ascertain the facts, it was his own negligence which caused any loss he might suffer by their purchase. The recital in the bonds that they were "issued pursuant to and in full conformity with the constitution and laws of the State of North Dakota thereunto enabling, including chapter 196, Laws of 1927 and acts amendatory thereof and supplemental thereto" was a recital of a mere conclusion *Page 526 
of law and should not be held sufficient to raise an estoppel and thus nullify the protective provisions of § 185 of the Constitution.
JANSONIUS, Dist. J., concurs in the foregoing dissent.